Opinión emitida por el
Juez Presidente, Señor Trías Monge,
con la que concurren los Jueces Asociados, Señores Martín e Irizarry Yunqué.
San Juan, Puerto Rico, a 8 de octubre de 1975
El Departamento de Servicios Sociales acordó un contrato de servicios con el señor Manuel Rivera Torres, periodista, para la dirección, coordinación y supervisión por éste del Plan de Divulgación del Programa de Alimentos y el desem-peño de otras funciones afines. La duración del contrato era desde el 1 de abril de 1974 hasta el 30 de junio del mismo año. Luego el contrato se extendió hasta el 30 de junio de 1975. El convenio estipulaba que “Las Partes podrán dar por terminado el presente contrato meramente notificando de su intención, quince (15) días naturales antes de la fecha en que quedará terminado....”
El 22 de enero de 1975 el Departamento le comunicó al señor Rivera Torres la terminación de su contrato, invocando la cláusula citada. Pocos días más tarde, el señor Rivera Torres instó demanda contra el señor Secretario de Asuntos Sociales, alegando en esencia que la acción tomada se debía a haber emitido el demandante expresiones, difundidas a los medios noticiosos, respecto a las normas que debían implan-tarse para mejorar la administración pública y recabando del gobierno la reparación de ciertos agravios. Solicitaba el señor Rivera Torres la expedición de un injunction preliminar para *221que el demandado se abstuviese de cancelar su contrato e impedirle ejercer sus derechos constitucionales.
El demandado interpuso moción de sentencia sumaria, basada en la cláusula del contrato referente a la rescisión del mismo con notificación de quince días. Se acompañó tan sólo copia del contrato. El demandante radicó al ventilarse esta moción una declaración jurada en la que reafirmaba que los motivos para la terminación del contrato “fueron los de tomar acción punitiva contra mí por razón de expresiones públicas que, en el ejercicio de los derechos que me concede la Constitución de Puerto Rico, el suscribiente había hecho a los medios noticiosos en el país.” El demandado no contradijo esta declaración.
El tribunal de instancia denegó la moción de sentencia sumaria y el demandado acudió ante nos en petición de certiorari. Argumenta que aun asumiendo que sus motiva-ciones sean las alegadas, ello es irrelevante, ya que las partes sé otorgaron la facultad recíproca de terminar el contrato. No existe, por tanto, a su juicio, controversia genuina sobre los hechos.
No le asiste razón al peticionario. Surge de los autos una clara y vital controversia sobre los hechos que debe diluci-darse en juicio plenario.
El servicio público no es una dádiva o merced del Estado que conlleve la suspensión de los derechos constitucionales de sus integrantes. Cambia el contexto para su ejercicio y, con-cebiblemente, aun su contorno y sustancia cuando no haya otro modo de servir, sin exceso o amplitud indebida, legítimos intereses gubernamentales de especial importancia y mayor peso que los intereses individuales que se le enfrenten. Las condiciones que se le impongan al servicio público deben suje-tarse siempre, no obstante, al más riguroso' escrutinio para medir su legitimidad a la luz del referido criterio.
Hace muchos años la norma era distinta. Se consideraba el servicio público un privilegio, anulable o limitable a entera *222discreción del Estado. Esta doctrina recibió hace tiempo pia-dosa sepultura. Van Alstyne, The Demise of the Right— Privilege Distinction in Constitutional Law, 81 Harv. L. Rev. 1439 (1968); Notes, Implied Contract Rights to Job Security, 26 Stan. L. Rev. 335 (1974); Comments, Patronage Dismissals: Constitutional Limits and Political Justifications, 41 U. of Chi. L. Rev. 297 (1974). En su lugar se desarrolló la teo-ría vigente sobre la imposición de condiciones inconstitucio-nales al empleo público. Para su análisis en los casos de viola-ciones a la libertad de expresión, véase: Bruff, Harold H., Unconstitutional Conditions Upon Public Employment: New Departures in the Protection of First Amendment Rights, 21 Hastings L.J. 129 (1969).
En Perry v. Sindermann, 408 U.S. 593 (1972), el Tribunal Supremo de Estados Unidos se enfrentó a una situación análoga a la presente. Una institución escolar pública rehusó renovar el contrato de un profesor. Este no disfrutaba de derechos de permanencia o contractuales que exigiesen la reanudación de sus servicios. El profesor reclamó la conti-nuación de su empleo, no obstante, aduciendo que su despido se debió a críticas públicas formuladas por él contra las auto-ridades escolares. El Tribunal de Distrito dictó sentencia sumaria en su contra y el Tribunal Supremo revocó por con-siderar que existía una controversia genuina sobre si la acción gubernamental se apoyaba o no en una base impermisible: la limitación de los derechos constitucionales del recurrente.
Con posterioridad a Perry se ha reafirmado la doctrina que si existe una disputa genuina sobre la infracción del derecho a la libertad de palabra en situaciones de esta índole no procede una moción de sentencia sumaria sin explorar ampliamente los hechos en que alegadamente se funda dicha controversia. Hirsch v. Green, 368 P.Supp. 1061, 1067 (D. Md. 1973); Wildeman v. Nelson, 467 F.2d 1173, 1176 (8th Cir. 1973).
*223El Art. II, Sec. 3 de la Constitución de Puerto Rico protege la libertad de expresión en modo por lo menos tan amplio como la Enmienda Primera a la Constitución de Esta-dos Unidos. El alcance de la Ley Núm. 12 de 8 de agosto de 1974, que permite la utilización del auto de injunction en los tribunales del Estado Libre Asociado para impedir la infracción de derechos, privilegios o inmunidades garantiza-dos por la Constitución o las leyes de Puerto Rico o la Constitución y las leyes de Estados Unidos, no es ciertamente menor que el de la legislación equivalente norte-americana. 17 Stat. 13, 42 U.S.C.A. 1983. La persona agra-viada en el presente litigio ha formulado serias alegaciones al efecto de que la terminación de su contrato se debió a moti-vos impermisibles bajo la Constitución y las leyes del Estado Libre Asociado de Puerto Rico. Desconocemos si esta imputa-ción es cierta. La misma plantea, sin embargo, una disputa sobre los hechos, de gran relevancia jurídica, que exige dilu-cidación en procedimientos ulteriores y prohíbe la decisión de este litigio por la vía sumaria.
Valga aclarar, por último, que el hecho de que el servidor público envuelto en esta causa rindiese su labor en virtud de un contrato y no de un nombramiento no afecta el análisis que antecede. El manto de esta distinción es demasiado corto y raído para ahogar la libertad de palabra. La libertad de expresión no es renunciable ni objeto de mercadeo contractual. Asiste a todos los servidores públicos en la medida des-crita, independientemente de la clasificación de personal a que pertenezcan o su nexo jurídico con el Estado. Shelton v. Tucker, 364 U.S. 479, 486 (1960); Perry v. Sindermann, supra, pág. 597. Véase también: Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972) (Torres Rigual), en que rehusamos limitar la protección de la Sec. 1 del Art. II de la Constitución de Puerto Rico a los empleados con permanen-cia, por dejar tal interpretación huérfanos de amparo preci-samente a los más desvalidos.
*224Confirmaría la resolución del Tribunal Superior y devol-vería el caso a dicho foro para procedimientos ulteriores con-sistentes con lo aquí expuesto.
Opinión del Juez
Asociado, Señor Torres Rigual
con la cual concurre el Juez Asociado Señor Martín. El Juez Asociado Señor Irizarry Yunqué concurre en el resultado.
San Juan, Puerto Rico, a 8 de octubre de 1975
Deseo consignar las razones que me impiden suscribir las abarcadoras normas que proponen los compañeros Jueces Trías Monge y Díaz Cruz en sus respectivos votos separados en este caso.
No creo que la condición precaria del empleo por contrato justifique bajo cualquier circunstancia restricciones indebidas a la libertad de expresión. Tampoco creo que la libertad de expresión sea tan absoluta que el Estado no pueda restrin-girla en beneficio de un interés social predominante o por razones de orden público.
La diversidad de empleos por contrato de término fijo— desde el maestro de escuela que se contrata anualmente y que tiene una expectativa razonable en la renovación del contrato hasta el técnico que se contrata para una tarea específica— sugieren la aplicación de normas flexibles. La restricción al derecho de expresión del empleado nunca debe exceder lo necesario para proteger el interés legítimo del Estado en proveer una administración pública de orden y eficiencia. Considero, por tanto, factores pertinentes en esta determina-ción las circunstancias relativas al contrato de empleo, la ex-pectativa razonable de renovación del mismo, la naturaleza de las funciones que desempeña el empleado, el contenido y alcance de sus manifestaciones públicas, el tono, corrección y veracidad de las mismas, y, el efecto de éstas en la adminis-tración ordenada y eficiente de la agencia.
*225i Por otro lado, cuando se trata como en este caso de la terminación de un contrato que específicamente provee que cualquiera de las partes puede darlo por terminado con notifi-cación previa, no basta la simple alegación de la violación del derecho a la libre expresión, pues el contrato por sí solo no le da derecho a seguir en el empleo. Es necesario que el deman-dante demuestre la existencia de otras circunstancias de las cuáles se pueda razonablemente derivar que él tiene algún de-recho a continuar en el empleo. Cf. Board of Regents v. Roth, 408 U.S. 564 (1971); Perry v. Sindermann, 408 U.S. 593 (1971), Notes: Implied Contract Rights to Job Security, 26 Stan. L. Rev. 385, 348-350.
A tenor con las anteriores consideraciones y debido a la importancia de las cuestiones envueltas creo que se debe dar la oportunidad al interventor de enmendar sus alegaciones, si es que está en condiciones de poderlo hacer y de la celebración de una vista en las que se diluciden estas cuestiones.